Citation Nr: 0125972	
Decision Date: 11/06/01    Archive Date: 11/13/01

DOCKET NO.  95-22 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased initial rating for status post 
L4-5 laminectomy and L4-S1 fusion, currently evaluated as 20 
percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel  


INTRODUCTION

The veteran served on active duty from October 1985 to 
February 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted the veteran's claim of 
entitlement to service connection for status post laminectomy 
and L4-S1 fusion, and assigned a disability evaluation of 20 
percent.  The veteran appealed the issue of entitlement to a 
higher evaluation.  In February 2000, the Board remanded the 
claim for additional development.  

A review of the veteran's substantive appeal, received in 
July 1996, shows that he requested a hearing before a Member 
of the Board at the RO.  In July 1997, the RO sent the 
veteran notice that a hearing was scheduled on August 13, 
1997.  The veteran failed to appear for his scheduled 
hearing.  However, he requested another hearing, and in April 
and May of 1999 the RO sent the veteran notice that a hearing 
was scheduled for June 7, 1999.  The veteran failed to appear 
for his scheduled hearing, and there is no record that a 
request for another hearing was ever made.  Without good 
cause being shown for the failure to appear, no further 
hearing can be scheduled and appellate review may proceed.  


FINDING OF FACT

The veteran's status post L4-5 laminectomy and L4-S1 fusion 
is productive of subjective reports of pain, with radiation 
to the right leg, but severe limitation of motion or 
pronounced intervertebral disc syndrome are not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for status 
post L4-5 laminectomy and L4-S1 fusion have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, and 5103A (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Code 5293 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, although 
the RO did not have the benefit of the explicit provisions of 
the VCAA at the time of the decision on appeal, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)) .  The appellant was notified in the 
RO's May 1995 decision that the evidence showed that the 
criteria for a rating in excess of 20 percent for his back 
disability had not been met.  That is the key issue in this 
case, and the June 1995 statement of the case (SOC), as well 
as the March 1996 supplemental statement of the case (SSOC), 
informed the veteran of the relevant criteria.  The Board 
concludes the discussions in the rating decision, SOC and 
SSOC sent to the veteran informed him of the information and 
evidence needed to substantiate the claim and complied with 
VA's notification requirements.  

Second, VA has a duty to assist the appellant by making 
reasonable efforts to obtain evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(c)).  In this case, 
the RO has afforded the veteran an examination covering the 
disability in issue, and has obtained the veteran's service 
medical records.  The veteran was afforded a hearing in July 
1995.  Of particular note, in February 2000 the Board 
remanded the claim in order to schedule the veteran for 
another examination, and to attempt to obtain any relevant 
records of treatment.  However, the veteran had apparently 
moved without forwarding his current address to VA, and the 
Board's February 2000 remand was returned as undeliverable.  
Furthermore, between March 2000 and August 2001, the RO sent 
five letters to him.  All of these went without any record of 
a response, and it appears that most, if not all, were 
returned by the postal service as undeliverable.  In such 
cases, the veteran bears the burden of keeping VA apprised of 
his whereabouts, and "there is no burden on the part of the 
VA to turn up heaven and earth to find him."  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  The Board therefore 
finds that the duty to assist has been fulfilled.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As previously stated, in its February 2000 remand the Board 
requested that the veteran be afforded another examination, 
and that he be requested to identify all health care 
providers who have afforded him with treatment of his back.  
However, the RO has repeatedly attempted to contact the 
veteran without success, and it appears that he has not kept 
VA appraised of his current address.  Accordingly, the Board 
finds that the RO has substantially complied with the Board's 
February 2000 remand.  See Dyment v. West, 13 Vet. App. 141, 
146-147 (1999) (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998) where Board's remand instructions were 
substantially complied with).  In addition, since the RO was 
unable to obtain an examination or additional treatment 
reports, the claim shall be rated based on the evidence of 
record.  See 38 U.S.C.A. § 3.655(b).  

The veteran asserts that a higher evaluation is warranted for 
his status post L4-5 laminectomy and L4-S1 fusion.  A review 
of his written statements, and the transcript from his 
hearing, held in July 1995, shows that he argues that he has 
a great deal of pain, which occasionally shoots down his 
right leg.  He further asserts that he has difficulty 
sitting, driving and lifting even relatively light weights 
due to his pain.  

In May 1995, the RO granted service connection for status L4-
5 laminectomy and L4-S1 fusion, evaluated as 20 percent 
disabling, and assigned an effective date of February 7, 
1995.  The veteran appealed the issue of entitlement to a 
higher rating.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the issue is whether a rating in 
excess of 20 percent for status post laminectomy and L4-S1 
fusion is warranted for any period from February 7, 1995 to 
the present.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

In May 1995, the RO granted service connection for status 
post L4-5 laminectomy and L4-S1 fusion.  This condition is 
not specifically listed in the diagnostic codes of the VA's 
disability rating schedule. When an unlisted condition is 
encountered, it is permissible to rate it under a closely 
related disease or injury.  38 C.F.R. §§ 4.20, 4.27 (2000); 
see also Lendenmann v. Principi, 3 Vet. App. 345 (1992); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  

The veteran's low back condition appears to be most analogous 
to intervertebral disc syndrome (IDS), which is rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5293.  Under DC 5293, 
a 20 percent rating is warranted for moderate IDS, with 
recurring attacks.  A 40 percent evaluation is warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief.

Initially, the Board notes that the veteran's service medical 
records show that he reported a lifting injury in September 
1989, with a recurrence of back pain after he fell down some 
stairs in February 1990.  In November 1990, he underwent a 
right L4-5 partial hemi-laminectomy and diskectomy.  In 
December 1992, he underwent diskograms after he was diagnosed 
with degenerative disc disease of the lumbar spine.  In March 
1993, he underwent a spinal fusion at L4-S1.  His separation 
examination report, dated in January 1995, notes "back 
surgery lumbar vertical 19 cm right buttock 9 cm vertical 
WHNS" (well-healed, nonsymptomatic).  An accompanying report 
of medical history notes low back pain due to spinal fusion 
L4-S1 and radiating right leg pain, as well as chronic lower 
back pain, 1989, secondary to spinal fusion, spinal tap and 
surgically corrected, relieved with Relafen, severe[ly] 
disabling, patient still experience[s] sharp pain down his 
right leg, currently seeking treatment, NC (no change).  The 
veteran was separated from service due to his disability.  

The only relevant post-service medical evidence in this case 
is a VA examination report, dated in April 1995.  This report 
shows that the veteran reported that he could not run, or 
lift over ten pounds.  He complained of back and right leg 
pain.  On examination, the back was tender.  There were no 
functional effects.  There was decreased right heel walking, 
with numbness on the outer surface of the right foot.  Motor 
strength was good, except for heel walking.  ETR's were 
normal, bilaterally.  The relevant diagnosis was status post 
two back surgeries for lumbar disc disease with removal of 
L4-5 disc, and second infusion L4-S1. 

Based on its review of the evidence, the Board finds that the 
evidence is not representative of severe IDS, with recurring 
attacks with intermittent relief.  In this regard, the 
medical evidence does not show such a limitation of motion, 
combined with other symptoms, to warrant a rating in excess 
of 20 percent.  There are no findings of decreased muscle 
strength, atrophy, sensory changes or neurological deficits 
(other than some numbness of the outer right foot).  Reflexes 
are not shown to be severely impaired during this time.  
Therefore, a rating in excess of 20 percent is not warranted.  

A rating in excess of 20 percent is not warranted under any 
other potentially applicable code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, 
DC 5292, a 40 percent evaluation is warranted where the 
limitation of motion in the lumbar spine is severe.  Under 
38 C.F.R. § 4.71a, DC 5295, a 40 percent rating is warranted 
when there is severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  
  
A rating in excess of 20 percent is not warranted under 
either DC 5292 or 5295.  With regard to DC 5292, the 
veteran's examination reports do not show that he has severe 
limitation in the range of motion in his back.  With regard 
to DC 5295, the evidence does not show that the criteria have 
been met such that the veteran may be considered to have 
severe lumbosacral strain.  Accordingly, the evidence does 
not show that the criteria for a rating in excess of 20 
percent have been met under either DC 5292 or DC 5295.  

The Board has considered that the veteran has asserted that 
he has severe flare-ups of back pain.  In this regard, VA is 
required to take pain symptoms into account, to the extent 
they are supported by adequate pathology.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995); 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  In this case, 
there is a history of reported pain, occasional muscle spasms 
and reports of difficulty bending and lifting.  However, the 
Board initially notes that the veteran's subjective 
complaints of pain are specifically contemplated in the 
criteria of DC 5295.  In addition, when the lack of evidence 
of a loss of motion in the back is considered together with 
the lack of evidence showing functional loss, to include the 
lack of findings showing neurologic deficits, muscle 
strength, and muscle atrophy, the Board finds that there is 
insufficient evidence of objective pain on motion, or any 
other functional loss, to warrant a rating in excess of 20 
percent.  In light of the foregoing, the Board concludes that 
the preponderance of the evidence is against an evaluation 
greater than 20 percent, even with consideration of 
functional loss.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§ 4.71a, DC's 5292, 5293; DeLuca, supra.
  
As such, an evaluation greater than 20 percent is not 
warranted for any time period from February 7, 1995 to the 
present.  See 38 C.F.R. §§ 3.31, 3.400(b)(2)(i) (2000).  In 
this regard, the Board parenthetically notes that the 
veteran's last day of service was February 6, 1995, and that 
his claim was received within one year of separation from 
service. 

In view of all of the foregoing, the Board finds that the 
overall symptomatology and pathology of the veteran's service 
connected status L4-5 laminectomy and L4-S1 fusion is 
inconsistent with the presence of more than a 20 percent 
rating.  To that extent, the oral and written testimony of 
the veteran as to an increased level of severity of the 
disability at issue is unsupported.  As such, a schedular 
evaluation in excess of 20 percent for status post L4-5 
laminectomy and L4-S1 fusion is not for assignment.

In reaching this decision, the Board has considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for status post L4-5 
laminectomy and L4-S1 fusion is denied.  


		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 

